Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection (see the rejection under 35 USC 102(a)(1) below) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Status of Claims
Claims 1-6 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/2020 has been considered by the examiner.

Drawings
The drawings were received on 9 February 2021.  These drawings are accepted.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of copending Application No. 17/391,815 (reference application) (published as US 2021/0356717). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2021/0364756) (hereafter Zhang). Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Zhang discloses an imaging lens forming an image of an object on an image sensor (see at least the abstract) and comprising, in order from an object side to an image side, 
a first lens with positive refractive power (see at least Fig. 5 and paragraph [0107], where E1 is the first lens), 
a second lens with negative refractive power (see at least Fig. 5 and paragraph [0107], where E2 is the second lens), 
a third lens with positive refractive power (see at least Fig. 5 and paragraph [0107], where E3 is the third lens), 
a fourth lens with negative refractive power (see at least Fig. 5 and paragraph [0107], where E4 is the fourth lens), 
a fifth lens (see at least Fig. 5 and paragraph [0107], where E5 is the fifth lens), 
a sixth lens (see at least Fig. 5 and paragraph [0107], where, E6 is the sixth lens)
a seventh lens with positive refractive power (see at least Fig. 5 and paragraph [0107], where E7 is the seventh lens), and 
an eighth lens with negative refractive power (see at least Fig. 5 and paragraph [0107], where E8 is the eighth lens), 
wherein said fourth lens is formed in a shape that curvature radii of an object-side surface and an image-side surface are both negative (see at least Fig. 5, paragraph [0107], and Table 5, where fourth lens E4 has a concave object side surface and a convex image side surface), 
said eighth lens has an aspheric image-side surface having at least one inflection point (see at least Fig. 5 and Table 6 which shows coefficients for the aspheric surfaces and at least one inflection point is shown in the figure), and the following conditional expression is satisfied:
0.04<D34/f<0.15
where f: a focal length of the overall optical system of the imaging lens, and 
D34: a distance along the optical axis between the third lens and the fourth lens (see at least paragraph [0108] and Table 5, where f=6.65 and D34=0.3650, thus D34/f=0.055).

Regarding claim 2, Zhang discloses all of the limitations of claim 1.
Zhang also discloses that the following conditional expression is satisfied: 
1.20<f3/f1<5.50 (see at least Table 5, where f3=23.04 and f1=5.33, thus f3/f1=4.32).

Regarding claim 3, Zhang discloses all of the limitations of claim 1.
Zhang also discloses that the following conditional expression is satisfied: 
-5.50<f4/f3<-0.80 (see at least Table 5, where f4=-34.79 and f3=23.04, thus f4/f3=-1.51).

Regarding claim 4, Zhang discloses all of the limitations of claim 1.
Zhang also discloses that the following conditional expression is satisfied: 
0.02<D45/D34<1.00 (see at least Table 5, where D45=0.1685 and D34=0.3650, thus D45/D34=0.46).

Regarding claim 5, Zhang discloses all of the limitations of claim 1.
Zhang also discloses that the following conditional expression is satisfied: 
0.80<f67/f<3.50, where f67 is a composite focal length of the sixth lens and the seventh lens (see at least Table 5 and paragraph [0108], where f=6.65 and the examiner calculated f67=10.18, thus f67/f= 1.53).

Regarding claim 6, Zhang discloses all of the limitations of claim 1.
Zhang also discloses that the following conditional expression is satisfied: 
-1.20<f8/f7<-0.35 (see at least Table 5, where f8=-5.21 and f7=7.44, thus f8/f7=-0.70).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872     
  
/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872